In an action, inter alia, for specific performance of a *465contract for the sale of real property, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Dutchess County (Beisner, J.), dated June 24, 1986, which denied their motion for summary judgment and granted the defendants’ cross application for summary judgment dismissing the complaint.
Ordered that the order and judgment is affirmed, with costs.
A contract for the sale of real property is subject to General Obligations Law § 5-703 (2). A contract which has not been subscribed by the party to be charged or by an agent authorized in writing can only be ratified by a writing signed by that party (see, Simmons v Westwood Apts. Co., 46 Misc 2d 1093, affd 26 AD2d 764, lv denied 18 NY2d 580, and 18 NY2d 786; Lancaster at Fresh Meadow v Suderov, 6 Misc 2d 12, affd 5 AD2d 1015). No such writing was signed by the defendants in the instant case.
We have reviewed the plaintiffs’ other contentions and find them without merit. Weinstein, J. P., Spatt, Sullivan and Harwood, JJ., concur.